Citation Nr: 1222835	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  04-04 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to January 1991.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 1997 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for a TDIU rating.  That issue was later merged on appeal with his pending claim for an increased rating for a low back disability.  Both issues were remanded for additional development in August 2008 and thereafter denied in a March 2010 Board decision. 

The Veteran appealed the March 2010 decision to the United States Court of Appeals for Veterans Claims, which issued a November 2011 Memorandum Decision affirming the denial of the low back claim and remanding the TDIU issue to the Board for readjudication.

The Board acknowledges that, after filing an appeal to the Court, the Veteran submitted a motion for revision of the March 2010 decision the basis of clear and unmistakable error (CUE).  Pursuant to VA's governing regulatory provisions, that CUE motion was stayed during the pendency of the Veteran's appeal before the Court.  38 C.F.R. § 20.1410 (2011).  

As the time for reconsideration, review, or appeal of the November 2011 Memorandum Decision on the Veteran's claims has now expired, consideration of his CUE motion may proceed.  Accordingly, the Board has addressed that motion in separate decision, which has been issued concurrently with this one.

In an April 2011 statement, the Veteran indicated that he had terminated his representation by The American Legion and was proceeding with his appeal as a pro se claimant.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & 2011).





FINDINGS OF FACT

1.  The Veteran is service connected for a low back disability (herniated lumbar disc with accompanying leg), rated 60 percent disabling; a psychiatric disability, rated 30 percent disabling; and erectile dysfunction, rated 0 percent disabling.  His combined total disability rating is 70 percent.   

2.  The preponderance of the evidence is at least in equipoise as to whether the Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for the assignment of a TDIU rating have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran, in written statements and testimony before the Board, asserts that he is unable to obtain or maintain substantially gainful employment as a result of his service-connected low back, psychiatric, and genitourinary disabilities.  While he acknowledges that, at the time he initially filed his TDIU claim, he was still working full-time for the Social Security Administration (SSA), he now claims to have retired and been granted disability benefits by that agency.

At the outset, the Board acknowledges that any determination by SSA regarding the Veteran's ability to work constitutes evidence that must be considered with respect to his TDIU claim.  Nevertheless, the Board observes that the SSA determination is neither dispositive nor altogether binding on VA since the agencies have different disability criteria.  Collier v. Derwinski, 1 Vet. App. 413 (1991).

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Total disability ratings for compensation may be assigned where the schedular rating is less than 100 percent when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2011).  

For VA purposes, the following are considered to comprise a single disability:  (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system, such as orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. §  4.16 (2011).

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard of the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2011).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

During the relevant appeals period, the Veteran was granted a temporary 100 percent rating for his low back disability based on surgery warranting convalescence under 38 C.F.R. § 4.30.  That temporary total rating was in effect from January 18, 2002, to April 30, 2002.  At all other times throughout the appeal, the Veteran's low back disorder has been rated 60 percent disabling.  Additionally, the record shows that, since filing his initial TDIU claim, the Veteran has been granted service connection and assigned ratings of 30 percent and 0 percent for psychiatric and genitourinary disabilities.  Those awards, which took effect on February 7, 2005, were based on the RO's determination that the Veteran's documented depression and erectile dysfunction shared the same etiology as his service-connected low back disability.  Accordingly, the Board finds that all three service-connected disorders effectively constitute a single disability for VA purposes.  38 C.F.R. §  4.16 (2011).  Even if that were not the case, the Veteran's current 60 percent rating for his low back problems, with his 70 percent total combined rating, is sufficient to meet the schedular criteria for consideration for a TDIU.  38 C.F.R. § 4.16(a) (2011).  Accordingly, VA must now consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of one or more of his service-connected disabilities.  

The pertinent evidence shows that the Veteran graduated from high school prior to entering the Air Force.  Then, following his release from service, he completed a bachelor's degree in health services administration.  Notwithstanding that academic achievement, and his documented post-service employment as an SSA claims adjudicator, he has submitted evidence purporting to show that the disabilities he incurred in service rendered him totally disabled.  Specifically, the Veteran has directed the Board's attention to an April 1998 Air Force Board for Correction of Military Records Memorandum, confirming that his personnel records were corrected to show that in January 1991 he was placed on the service department's Temporary Disability Retired List and that in January 1996 he was permanently retired by reason of physical disability.  

In view of the above Air Force Memorandum, the Veteran, in his appeal before the Court, has contended that he should have qualified for total disability benefits from VA at the time of his release from service.  He has further maintained that the fact that he did not receive such compensation led him to undertake employment for which he was physically unsuited, which resulted in a worsening of his service-connected disabilities.  The Veteran has expressly argued in his brief before the Court that, had he not had to work after service, his "condition would not have progressed to the point it's at now."

Based on the Veteran's contentions, the Court has determined in its November 2011 Order that the Board should develop medical evidence on remand as to what effect continued work at the SSA would have had on the appellant's conditions at all times during the pendency of his request for TDIU benefits.  While highly respectful of the Court's directive, the Board nevertheless finds that such additional development is unnecessary in this instance and would only result only in additional delay with no benefit to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5- 04 (2004), 69 Fed. Reg. 59,989 (2004).  That is because, for the reasons that follow, the evidence already of record is sufficient to grant the Veteran's TDIU claim, thereby awarding him the full benefits sought on appeal.

Specifically, the record shows that the Veteran has undergone September 1996, May 2002, September 2006, and July 2009 VA spine examinations, which have yielded evidence that his low back disability significantly interferes with his ability to perform physical activities.  However, none of the clinicians who have conducted those prior VA examinations has specifically determined that the Veteran's low back disorder renders him unemployable.  Similarly, none of the VA mental health specialists who have treated and examined the Veteran has expressly opined that he is unable to work due to his acquired psychiatric disorder.  On the contrary, the report of the Veteran's June 2009 VA mental examination expressly indicates that this particular service-connected disability is not productive of total occupational and social impairment.  

Conversely, a private physician who has treated the Veteran extensively for his low back disorder and other disabilities has submitted a January 2005 written statement attesting to his service-related occupational impairment.  Additionally, in that written statement, the physician has expressly opined that the Veteran's low back problems alone have rendered him permanently disabled since at least June 2004.

The Board has duly considered the contrasting opinions of the VA examiners and private clinician with respect to the Veteran's unemployability.  Indeed, the credibility and weight to be attached to such opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Moreover, the probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

After careful deliberation, the Board concludes that the findings of the VA examiners are ultimately less probative than the favorable opinion expressed by the private clinician.  While each of the VA examiners appears to have based the findings on a thorough physical examination, none has provided a detailed rationale in support of the occupational assessment.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, the Board considers it significant that each of the examiners has confined the analysis to an individual service-connected disability, rather than examining the effects of the Veteran's low back, acquired psychiatric, and genitourinary disorders in combination.  This failure to consider the full scope of the Veteran's relevant lay and clinical history reduces the evidentiary weight of those examiners' opinions.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).

In contrast, the Board finds that, while the private treating physician has based the assessment of the Veteran's unemployability primarily on the low back disability, that clinician also has displayed extensive knowledge of the other service-connected disabilities.  The record shows that the private clinician has served as the Veteran's primary physician for several years and, in that capacity, has treated him for symptoms involving his musculoskeletal, psychiatric, constitutional, and endocrine systems.  Accordingly, the Board considers that private clinician to have amassed a thorough understanding of the Veteran's service-connected disabilities and their impact on his employment.  Prejean v. West, 13 Vet. App. 444 (2000).  Moreover, while mindful that the clinician does not appear to have reviewed the Veteran's claims file in full, claims file review is not is not a requirement for private medical opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, a private examiner's reliance on statements from the Veteran is not a sufficient basis, in and of itself, to disregard that examiner's opinion.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  In any event, the Board observes that the private physician's unemployability assessment is fully favorable to the Veteran and, thus, he is not prejudiced by the Board's decision to afford that opinion great probative weight.

In light of the foregoing, the Board finds that the evidence of record, in particular the probative findings of the Veteran's long-term private physician, are sufficient to show that his service-connected disabilities preclude him from securing or following a substantially gainful occupation since he has stopped working full time at a substantially gainful occupation.  

At the time the Veteran's claim was initially considered, he was still working full time.  However, he has since indicated that he has left his job with SSA and has been unable to obtain additional employment in any meaningful capacity.  While a lay person, the Veteran is competent to report that he is now unemployed.  He is also competent to testify with respect to the perceived occupational effects of his service-connected disabilities.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  Moreover, the Veteran's statements are consistent with the other probative evidence of record and therefore are deemed credible.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Therefore, the Board considers those statements to lend additional support to Veteran's claim that his service-connected disabilities overall are productive of severe social and occupational impairment that renders him incapable of obtaining or performing work that would provide a living wage, and that has been the case since he stopped working full time.  Moore v. Derwinski, 1 Vet. App. 356 (1991).
 
Accordingly, considering the Veteran's apparent unemployability based upon his service-connected disabilities, the Board finds that it is at least as likely as not that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  Therefore, a TDIU rating is granted as the Veteran has stopped working in a substantially gainful occupation.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a final matter, the Board acknowledges that, throughout the pendency of the Veteran's appeal before VA and the Court above, he has effectively argued that his service-connected disabilities have warranted a TDIU rating that retroactively extends to the date immediately following his release from active duty.  Although sympathetic to the Veteran's contentions, the Board notes that it is precluded from assigning an effective date for his TDIU rating in the first instance and must instead refer that matter to the agency of original jurisdiction (AOJ).  38 U.S.C.A. § 7105 (West 2002).  Moreover, the Board observes that, in determining the appropriate effective date to assign for the Veteran's TDIU, the AOJ should take into account the period in which he was in receipt of a total schedular rating under the provisions of 38 C.F.R. § 4.30.  Indeed, a TDIU constitutes a lesser benefit than a total schedular rating and, thus, the issue of entitlement to a TDIU is effectively moot for any period when a 100 percent rating is in effect.  VAOPGCPREC 6-99 (1999), 64 Fed. Reg. 52,375 (1999); 38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§3.350, 3.341, 4.16(a) (2011).


ORDER

Entitlement to a total disability rating for compensation based upon individual unemployability is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


